DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.
The Applicant claims that the combination of Ulrich, Nemoto, and Kadowaki does not teach the selection method as currently claimed.  The Examiner agrees that the Ulrich, Nemoto, and Kadowaki individually do not teach the claimed selection method.  However the combination of Ulrich, Nemoto, and Kadowaki teaches that the elements of the selection were obvious to one of ordinary skill in the art at the time the invention.  Therefore the prior art teaches looking at filtering the vehicle of interest based on the lane (see Kadowaki), distance (see Nemoto), and speed (see Nemoto).  Furthermore the order of in which the vehicles are filtered would be a matter of design choice depending on the system, and to choose an order that would reduce processing power.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102008061303 (Ulrich et al) in view of US 2014/0292545 (Nemoto) and US 2012/0065876 (Kadowaki et al.).
With respect to claims 1 and 10 
Ulrich teaches: A cooperative adaptive cruise control (CACC) system that is provided in a subject vehicle to control a driving speed of the subject vehicle (see at least Abstract), comprising:
a communication unit (see at least Fig 1; #101; ¶0045) configured to receive vehicle information including positions of neighboring vehicles (see at least Fig 4; #402; and ¶0088) and driving information and road information of a region in which the subject vehicle travels using V2V (Vehicle to Vehicle) and V2I (Vehicle to Infrastructure) communications (see at least Fig 2 and 4; #401; and ¶0054; and ¶0088);
 an information collection unit configured to collect driving information of a forward vehicle (see at least Fig 4; #402; ¶0088), vehicle information of the subject vehicle (see at least Fig 1; #104; and ¶0046), and the road information of the region in which the subject vehicle travels using sensors provided on the subject vehicle (see at least Fig 1; #104; and ¶0046);
a control unit (see at least Fig 1; #100; and ¶0044) configured to generate a plural pieces of case information using the road information collected by the communication unit  (see at least Fig 1 and 4; #101 #401; ¶0045, ¶0059, and ¶0088) and the information collection unit (see at least Fig 1; #104; and ¶0046), to generate control information for the generated plural cases using driving information of the target vehicle and the vehicle information of the subject vehicle (see at least Fig 1 and 4; #403; and ¶0088), and to control an inter vehicle distance and a responsible speed level of the subject vehicle in the CACC system based on a driving pattern of the target vehicle according to the generated control information (see at least Fig 1 and 4; #403; and ¶0080-88),
wherein the control unit selects the target vehicle by:
setting a region of interest (ROI) (see at least ¶0072; Discussing looking at the area around a vehicle for the ACC system.);
selecting a potential vehicle of interest which exist in the ROI (see at least Fig 4; # 402; and ¶0081-88; Discussing setting acceleration/deceleration based on a preceding vehicle.).
wherein the control unit (see at least Fig 1; #100; and ¶0044) is configured to control the driving speed of the subject vehicle (see at least Fig 1; #100; and ¶0080-0088; Discussing controlling the speed of the vehicle.) based on a target speed of the subject vehicle if there is no target vehicle to be selected (see at least Fig 1; #100; and ¶0054 and ¶0080-88; Discussing that the system would only activate in certain situation.)
wherein the control unit is configured to control the driving speed of the subject vehicle (see at least Fig 1 1; #100; and ¶0080-0088; Discussing controlling the speed of the vehicle.) based on speed information of the target vehicle (see at least Fig 1 and 4; #403; and ¶0080-88; Discussing controlling the vehicle based on the speed of another vehicle the system is in communication with.  Also see below regarding a target vehicle.), speed information of the subject vehicle (see at least Fig 1 and 4; #403; and ¶0080-88; Discussing controlling the vehicle based on the speed of the vehicle.).
Ulrich does not specifically teach:
a control unit configured to select a target vehicle to be followed by the subject vehicle based on the vehicle information of the neighboring vehicles that is acquired by the communication unit and the driving information of the forward vehicle that is collected by the information collection unit.
wherein the control unit selects the target vehicle by: 
selecting a first group of potential vehicles of interest, from among the potential vehicles of interest, which includes vehicles that travel in the same lane as the subject vehicle, 
selecting, a second group of potential vehicles of interest, from among the first group of potential vehicles of interest, which includes vehicles whose existence range are within a predetermined distance from a position of the forward vehicle which is measured by the sensors, wherein existence range is received from each vehicle through the V2V communication, 
selecting, a third group of potential vehicles of interest, from among the second group of potential vehicles of interest, which includes vehicles in which a difference between speed information of each of the vehicles received through the V2V communication and speed measured by the sensor is within a predetermined value, and 
selecting one vehicle from among the third group of potential vehicles of interest as the target vehicle to be followed by the subject vehicle, wherein the one vehicle is a vehicle having a position that is a closest position to the subject vehicle;
wherein the control unit is configured to control the driving speed of the subject vehicle based on a target time gap if the target vehicle to be followed by the subject vehicle is selected.
However Nemoto teaches:
a control unit configured to select a target vehicle to be followed by the subject vehicle (see at least Fig 1-3; #1; and ¶0050; Discussing determining if the detected vehicle and the communicating vehicle are the same.) based on the vehicle information of the neighboring vehicles that is acquired by the communication unit (see at least Fig 1; #10 and 24; and ¶0051-52) and the driving information of the forward vehicle that is collected by the information collection unit (see at least Fig 1; #10 and 21; and ¶0051-52; Discussing identifying a vehicle based on the received and sensed data.).
wherein the control unit selects the target vehicle (see at least Fig 1-3; #1; and ¶0050-53) by: 
selecting, a second group of potential vehicles of interest (see at least Fig 1-3; #1 and #13; and ¶0056; Discussing looking at vehicles that are a certain distance from the vehicle.), from among the first group of potential vehicles of interest (see at least Fig 1-3; #1 and #13; and ¶0056-57; Discussing looking at vehicles that are a certain distance from the vehicle and in front of the vehicle.), which includes vehicles whose existence range are within a predetermined distance from a position of the forward vehicle which is measured by the sensors (see at least Fig 1-3; #1 and #13; and ¶0056-61; Discussing looking at vehicles that are a certain distance from the vehicle.), wherein existence range is received from each vehicle through the V2V communication (see at least Fig 1-3; #1, #13, #21, and #24; and ¶0056-61; Discussing using the reference position of the communicating vehicle.) 
selecting, a third group of potential vehicles of interest (see at least Fig 1-3; #1 and #13; and ¶0057-61; Discussing looking at other vehicles speed.), from among the second group of potential vehicles of interest (see at least Fig 1-3; #1 and #13; and ¶0057-61; Discussing looking at other vehicles speed), which includes vehicles in which a difference between speed information of each of the vehicles received through the V2V communication and speed measured by the sensor is within a predetermined value (see at least Fig 1-3; #1 and #13; and ¶0057; Discussing looking at the correlation between the detected speed and the received speed for vehicle determination.), and 
selecting one vehicle from among the third group of potential vehicles of interest as the target vehicle to be followed by the subject vehicle (see at least Fig 1-3; #1 and #13; and ¶0056-57), wherein the one vehicle is a vehicle having a position that is a closest position to the subject vehicle (see at least Fig 1-3 and 5; #1 and #13; and ¶0056-57; Showing a situation where the detected vehicle is the closest vehicle).
wherein the control unit is configured to control the driving speed of the subject vehicle (see at least Fig 1; #1 and #31; and ¶0041 based on a target time gap if the target vehicle to be followed by the subject vehicle is selected (see at least Fig 1-3; #1 and D; ¶0028 and ¶0034; Discussing adjusting the distance to a vehicle that is in front of the equipped vehicle.); 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ulrich by having a control unit configured to select a target vehicle to be followed by the subject vehicle based on the vehicle information of the neighboring vehicles that is acquired by the communication unit and the driving information of the forward vehicle that is collected by the information collection unit wherein, the control unit selects the target vehicle by: vehicles that exist within a predetermined distance as a second group of potential vehicles of interest, wherein the distance is measured by both the V2V communication and the sensor provided on the subject vehicle, selecting, in the second group of potential vehicles of interest, vehicles in which a difference between speed information received by the V2V communication and speed measured by the sensor is within a predetermined value as a third group of potential vehicles of interest, and selecting one vehicle in the third group of potential vehicles of interest as the target vehicle to be followed by the subject vehicle, as taught by Nemoto, because doing so would help ensure the proper vehicle is being followed.  Thus making the system robust.
The combination of Ulrich and Nemoto does not specifically teach:
selecting a first group of potential vehicles of interest, from among the potential vehicles of interest, which includes vehicles that travel in the same lane as the subject vehicle.
However Kadowaki teaches:
selecting a first group of potential vehicles of interest (see at least Fig 3; S109; and ¶0047 and ¶0055; Discussing determining vehicles that are in the same lane as the host vehicle and within a predetermined distance.), from among the potential vehicles of interest (see at least Fig 3; S109; and ¶0047; Discussing receiving information from vehicles within a certain range.), which includes vehicles that travel in the same lane as the subject vehicle (see at least Fig 1 and 3; #20 and S105-109; and ¶0047 and ¶0055; Discussing determining if the vehicle is in the same lane.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ulrich and Nemoto by selecting vehicles that travel in the same lane as the subject vehicle as a first group of potential vehicles of interest as taught by Kadowaki because doing so would ensure the system is looking at relevant vehicles.  Thus insuring the proper vehicle is selected and making the system safer.
With respect to claim 2
Ulrich teaches:
further comprising a driving unit configured to control a throttle and a brake, wherein the control unit controls the driving unit to control the driving speed of the subject vehicle (see at least Fig 1 and 4; #403; and ¶0080-88). 
With respect to claim 3
Ulrich teaches:
further comprising a driver vehicle interface (DVI) unit configured to receive at least one of a target speed and a target time gap from a driver and to notify the driver of state information of the CACC system and a driving pattern of the target vehicle (see at least Fig 1; #105; ¶0044 and ¶0052).
With respect to claim 4
Ulrich teaches:
wherein the information collection unit comprises:
a navigation configured to collect the road information of the region in which the subject vehicle currently travels (see at least Fig 1; #100; ¶0049, ¶0063, and ¶0067);
a front information acquisition unit configured to collect information of the forward vehicle that travels in front of the subject vehicle (see at least Fig 1; #100; and ¶0049 and ¶0072)and
an information unit configured to collect information of the traveling subject vehicle (see at least Fig 1; #104; and ¶0046 and ¶0049).
With respect to claim 5
Ulrich teaches:
wherein the information collection unit further comprises a time sensor, an illumination sensor, and a rain sensor configured to collect information on time and weather of the region in which the subject vehicle currently travels (see at least ¶0059).
With respect to claim 6
Ulrich teaches:
wherein the control unit comprises: 
a state management unit configured to manage a state of the CACC system (see at least Fig 1; #105; and ¶0053-55);
a target vehicle selection unit configured to select the target vehicle to be followed by the subject vehicle based on the vehicle information of the neighboring vehicles that is acquired from the communication unit and the driving information of the forward vehicle that is collected by the information collection unit (see at least Fig 4; #402; and ¶0080-88);
an analysis module configured to generate the plural pieces of case information using the road information collected by the communication unit and the information collection unit, to generate the control information for the generated plural cases using the driving information of the target vehicle and the vehicle information of the subject vehicle, to determine the driving pattern of the target vehicle according to the generated control information, and to determine the inter-vehicle distance based on the determined driving pattern (see at least Fig 4; #402; and ¶0072 and ¶0080-88);
a determination unit configured to determine the responsible speed level of the subject vehicle in the CACC system based on the determined driving pattern that is transferred from the analysis module (see at least Fig 4; #402; and ¶0072 and ¶0080-88); and
a driving management unit configured to control the driving speed of the subject vehicle according to the determined inter-vehicle distance and the responsible speed level (see at least Fig 4; #403; and ¶0072 and ¶0080-88). 
With respect to claim 7
Ulrich teaches:
wherein the state management unit displays the state of the CACC system as one of an off state in which the CACC system does not operate, a standby state in which the CACC system operates, but does not control the driving speed of the subject vehicle, an ACC activation state in which the driving speed of the subject vehicle is controlled using only the information that is acquired from the subject vehicle in a state where there is no vehicle in a region of interest that is connected through the V2V communications, and a cooperative activation state in which there is the neighboring vehicle in the region of interest that is connected through the V2V communications, and the driving speed of the subject vehicle is controlled using the information from the neighboring vehicle that is acquired through the V2V communications and the information that is acquired from the subject vehicle (See at least Fig 1; #105; ¶0044 and ¶0060-66).
With respect to claims 8 and 11
Ulrich teaches:
wherein the analysis module generates control information of the subject vehicle for maintaining a set distance from the target vehicle based on driving pattern data of the target vehicle (see at least Fig 4; #402; and ¶0072).
With respect to claims 9 and 12
Ulrich teaches:
wherein the analysis module matches control information of the subject vehicle with the road information of the region in which the subject vehicle currently travels (see at least ¶0066-72).
With respect to claim 13
Ulrich teaches:
wherein the controlling the responsible speed level further comprises displaying a driving pattern of a forward vehicle according to the road information (see at least Fig 1; #105; and ¶0044, ¶0058-60, and ¶0081-88).

Conclusion                                                                                                                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665